                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                               CASE NO.: 6:20-cv-00877-PGB-DCI

ADVENTIST HEALTH SYSTEM
SUNBELT CORPORATION,
a Florida not for profit corporation,

                  Plaintiff,

vs.

MICHAEL H. WEISS, P.C., a California
professional corporation, MICHAEL H.
WEISS, a California resident, TOMAX
CAPITAL MANAGEMENT, INC., a
California corporation, and YEHORAM
TOM EFRATI, a California resident,

            Defendants.
____________________________________/

        DEFENDANTS MICHAEL H. WEISS, P.C. AND MICHAEL H. WEISS’
                NOTICE OF PENDENCY OF OTHER ACTION

          Defendants, MICHAEL H. WEISS, P.C. and MICHAEL H. WEISS (the “Weiss

Defendants”), hereby certify and give notice pursuant to Local Rule 1.04(d) and the Court’s

Related Case Order and Track Two Notice [ECF No. 3] that the instant action, filed on

May 28, 2020, concerns the subject matter of a similar or related case filed on June 2, 2020

and pending before the Superior Court of the State of California for the County of Los

Angeles: Michael H. Weiss, P.C. v. Tomax Capital Management, Inc., et al., Case No.

20STCV20698. The California state court action was filed after this action was filed.

Dated: June 17, 2020



                                                 1
                                        Keller Landsberg PA
      Broward Financial Centre, 500 E. Broward Boulevard, Suite 1400, Fort Lauderdale, FL 33394
                                                      CASE NO.: 6:20-cv-00877-PGB-DCI



                                               Respectfully submitted,

                                               KELLER LANDSBERG PA

                                               /s/ D. David Keller
                                               D. David Keller
                                               Fla. Bar No.: 288799
                                               Email: david.keller@kellerlandsberg.com
                                               Email: laura.kelly@kellerlandsberg.com
                                               KELLER LANDSBERG PA
                                               Counsel for Defendants, Michael H.
                                               Weiss, P.C. and Michael H. Weiss
                                               Broward Financial Centre, Suite 1400
                                               500 East Broward Boulevard
                                               Fort Lauderdale, FL 33394
                                               Telephone: (954) 761-3550
                                               Facsimile: (954) 525-2134



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 17th day of June, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF System, which will send the

foregoing to counsel of record on the attached Service List.


                                               /s/ D. David Keller
                                               D. David Keller
                                               Fla. Bar No.: 288799




                                              2
                                     Keller Landsberg PA
   Broward Financial Centre, 500 E. Broward Boulevard, Suite 1400, Fort Lauderdale, FL 33394
                                                     CASE NO.: 6:20-cv-00877-PGB-DCI



                                     SERVICE LIST

Mayanne Downs, Esq.
Jason Zimmerman, Esq.
Joshua Bachman, Esq.
GrayRobinson, P.A.
301 East Pine Street, Suite 1400
P.O. Box 3068
Orlando, Florida 32802
Telephone: (407) 843-8880
Facsimile: (407) 244-5690
mayanne.downs@gray-robinson.com
jason.zimmerman@gray-robinson.com
ioshua.bachman@gray-robinson.com
cindi.garner@gray-robinson.com
kathy.savage@gray-robinson.com
Counsel for Plaintiff

Laurence J. Pino, Esq.
Pino Law
PinoNicholson PLLC
99 South New York Avenue
Orlando, Winter Park, Florida 32789
Telephone: (407) 425-7831
Facsimile: (407) 206-6565
ljp@pinonicholsonlaw.com
Counsel for Defendants, Tomax Capital
Management, Inc. and Yehoram Tom Efrati




                                             3
                                    Keller Landsberg PA
  Broward Financial Centre, 500 E. Broward Boulevard, Suite 1400, Fort Lauderdale, FL 33394
